Plaintiff, in his application for rehearing, directs our attention to a statement in the opinion that he is entitled to $660, less a credit of $500, or a judgment for $160 instead of $50.48 as awarded by the court below and affirmed by this court.
Our decree is correct. We were led into making the erroneous statement by a statement in defendant's answer to the supplemental petition apparently accepting as correct a supposed averment in the petition to the effect that the cost of the labor on the inside job was $7,800, making the difference between that figure and $10,000, the estimated cost of the labor, $2,200. There is, however, no such averment in plaintiff's petition. On the other hand, the uncontradicted testimony in the record shows that the actual cost of the labor in question was $8,165.95. The difference between this figure and the $10,000 of estimated cost is $1,834.95, on which plaintiff is entitled to recover 30 per cent., or, say, $550.48. Since plaintiff had previously received $500 from *Page 245 
defendant, the net amount due him is the difference between $550.48 and $500, or $50.48, which is the amount awarded him by the court below and affirmed by this court.
In all other respects, plaintiff's application presents nothing new for consideration.
The application is therefore denied.